DETAILED ACTION
RESPONSE TO AMENDMENT
The amendment filed 3-24-2022 has been entered into the record.  Claims 74, 77-81, 83-86 and 90  are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Rejections Withdrawn
Any rejection not maintained herein is withdrawn in view of the amendment to the claims.

New Rejections Based on Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  74, 77-79, 83-86 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Infante et al (Abstract A194, December 2015; of record) in view of Abate-Daga et al (PLOS One 9(3):1-12, 2014) and Robbins et al (Journal of Clinical Oncology 29(7):917-924, 2011).
Infante et al teach that the administration of pegylated human IL-10 in advanced solid tumors such as melanoma, renal cell cancer, colorectal cancer, prostate cancer, ovarian cancer and pancreatic cancer were administered pegylated human IL-10 and induced an increase in activated PD-1 positive CD8 T cells both in the tumor tissue and in circulation.  Partial responses were observed in patients with renal cell cancer, melanoma and lymphoma (see second page).  Infante et al differ by not cloning the tumor antigen reactive T cell receptors into a second CD8+ T cell and administering to treat cancer and continuing to treat with additional IL-10.
Abate-Daga et al teach patient specific tumor reactive-reactive T cells can be natural as in the case of tumor infiltrating lymphocytes or generated form peripheral blood.  While the high rate of objective clinical responses established a solid proof of concept, its  widespread application is limited by the difficulty of expanding and culturing these T cells to clinically relevant numbers for every patient.  Abate-Daga et al teach obtaining and cloning into a genetically modified CD4+ and CD8+ T cells a recombinant TCR expressing an alpha and beta TCR polypeptide of a pair of the isolated CD8+ cells specific for a tumor antigen from a patient.  Abate-Daga et al teach that cells so produced are tumor specific with lytic activity (see abstract, column 1-2 page 1).
Robbins et al teach tumor regression in patients with metastatic synovial cell sarcoma and melanoma (skin cancer) using genetically engineered lymphocytes reactive with NY-ESO-1 (see page 917, abstract). The genetic engineering of autologous T cells with the NY-ESO-1 T cell receptor was performed using a known single retroviral vector backbone (see page 918, column 2) and were full length alpha and beta chains (as citing to Robbins et al 2008).   Robbins et al teach that with exception of a single patient CD8+ T cells comprised more than two thirds of the administered T cells (see Table 1) and a median of 87% of the transferred CD8+ T cells expressed the engineered TCR (see page 919, column 1, Results).  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to treat the cancer patients of Infante et al by the administration of pegylated human IL-10, obtain cancer tumor antigen CD8+ T cells from the treated patient and  clone the cancer tumor antigen specific T cell receptor alpha and beta pairs and express then in  a CD8+ T cell to form a genetically modified CD8+ T cell comprising such and administer the patient cancer tumor antigen specific genetically modified CD8+ T cell for the treatment of cancer according to Robbins because the generating genetically engineered patient specific tumor reactive-reactive T cells (e.g. CD8+) solves the problem of culturing and expanding the endogenous Tumor-reactive T cells to clinically relevant numbers for every patient. One would have been motivated to treat with IL-10 prior to cloning to expand the cancer-tumor specific CD8+ T cell pool for cloning and treat the cancer at the same time.  It would have been prima facie obvious to one skilled in the art to additionally administer IL-10 after administering the genetically engineered tumor specific CD8+ T cells to cancer patients because IL-10 was demonstrated to treat solid cancer tumors and was effective to provide for tumor regression.


Claims 80 and 81 rejected under 35 U.S.C. 103 as being unpatentable over Infante et al (Abstract A194, December 2015; of record), Abate-Daga et al (PLOS One 9(3):1-12, 2014) and Robbins et al (Journal of Clinical Oncology 29(7):917-924, 2011; of record) as applied to claims 74, 77-79, 83-86 and 90 above, and further in view of  Stone et al (Cancer Immunol Immunother, 63(11):1163-1176, November 2014; of record).
The combination of Infante et al (Abstract A194, December 2015; of record), Abate-Daga et al (PLOS One 9(3):1-12, 2014) and Robbins et al (Journal of Clinical Oncology 29(7):917-924, 2011; of record) is set forth supra.  The combination differs by not generating an  single chain TCR (Vbeta-linker-Valpha) from a patient cancer tumor antigen specific TCR linked to the intracellular signaling domains CD28 and CD3zeta in a CD8+ T cell for the treatment of the patient.
Stone et al teach adoptive transfer of genetically modified T cells to treat cancer and demonstrate the in vivo effectiveness of a single-chain signaling receptor incorporating a TCR variable fragment as the targeting element.  The receptor contained a single chain TCR (Vbeta-linker-Valpha) from a high-affinity TCR called m33, linked to the intracellular signaling domains CD28 and CD3zeta (see page 1166.  This format avoid mispairing with endogenous TCR chains and mediated specific T cell activity when expressed in either CD4 or CD8 T cells (see page 1165, second paragraph).  Growth of metastatic antigen-positive melanoma tumors (skin) was significantly inhibited by T cells that expressed this receptor (see page 1163, abstract and page 1168-71).
It would have been prima facie obvious at the time of filing to modify the TCR of the genetically engineered patient cancer tumor specific CD8+ T cells by genetically engineering the patient tumor antigen specific TCR alpha and beta variable chain as a single-chain signaling receptor incorporating a TCR variable fragment as the targeting element  linked to the intracellular signaling domains CD28 and CD3zeta according to the methods of Stone et al and administer the genetically engineered single chain signaling patient cancer tumor antigen specific receptor to the patient because the single chain format avoids mispairing with endogenous TCR chains and mediates T cell activity in CD8 T cells and cancer tumor growth can be inhibited by the genetically engineered T cells comprising the single chain TCR.


Status of Claims
Claims 74, 77-81, 83-86 and 90 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Patricia Duffy/Primary Examiner, Art Unit 1645